Judgment reversed upon the law and the facts, and a new trial granted, with costs to appellant to abide the event. The lien'sought to be foreclosed was not defective upon its face. Whether or not anything is due to the plaintiff under the supplemental contract, as well as whether the latter contract is valid, can only be determined upon evidence or concession as to facts, which the record now before us does not contain. The defect pointed out in the 5th paragraph of plaintiff’s amended complaint is subject to amendment which should be allowed at the opening of the trial. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.